Case: 15-15121   Date Filed: 07/12/2016   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-15121
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:15-cv-03132-TWT



ROBERT G. MODRALL,

                                                       Plaintiff-Appellant,
                                  versus

BOB CORKER,
BILL KILLIAN,
et al.,

                                                      Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (July 12, 2016)

Before HULL, MARCUS, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 15-15121      Date Filed: 07/12/2016    Page: 2 of 4


      Robert Modrall appeals the dismissal of his pro se petition for writ of

mandamus that directed the regional Drug Enforcement Agency (“DEA”)

headquarters in Atlanta to provide necessary facts relating to his pending appeal

before the Sixth Circuit Court of Appeals.

      We review de novo a district court’s dismissal for failure to state a claim

under 28 U.S.C. § 1915(e)(2)(B)(ii). Hughes v. Lott, 350 F.3d 1157, 1159-60 (11th

Cir. 2003). Section 1915(e)(2)(B)(ii) and (iii) provide that a district court shall, at

any time, dismiss a case proceeding in forma pauperis if it determines that the

action fails to state a claim upon which relief may be granted or seeks monetary

relief against a defendant who is immune from such relief. 28 U.S.C.

§ 1915(e)(2)(B)(ii), (iii). We review a district court’s dismissal under

§ 1915(e)(2)(B)(ii) using the same standards that govern Fed. R. Civ. P. 12(b)(6)

dismissals. Farese v. Scherer, 342 F.3d 1223, 1230 (11th Cir. 2003).

      To survive a motion to dismiss under Rule 12(b)(6), a complaint must

contain sufficient factual matter, accepted as true, to state a claim for relief that is

plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949,

173 L. Ed. 2d 868 (2009). A claim is facially plausible when the complaint’s

factual content allows the court to draw a reasonable inference that the defendant is

liable for the alleged misconduct. Id. While pro se complaints should be liberally




                                            2
               Case: 15-15121     Date Filed: 07/12/2016    Page: 3 of 4


construed, they still must allege factual allegations that raise a right to relief above

the speculative level. See Saunders v. Duke, 766 F.3d 1262, 1266 (11th Cir. 2014).


      Where it appears that a more carefully drafted pleading might state a claim,

a pro se plaintiff “must be given at least one chance to amend . . . before the

district court dismisses the action with prejudice.” See Bank v. Pitt, 928 F.2d 1108,

1112 (11th Cir.1991), overruled in part by Wagner v. Daewoo Heavy Indus. Am.

Corp., 314 F.3d 541, 542 (11th Cir. 2002) (en banc) (holding that this rule does not

apply to counseled plaintiffs). But the district court need not grant leave to amend

“where amendment would be futile.” Corsello v. Lincare, Inc., 428 F.3d 1008,

1014 (11th Cir. 2005). Moreover, where an appellant fails to argue the merits of

an issue on appeal, he is deemed to have abandoned it. See Sepulveda v. U.S. Atty.

Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005.

      Mandamus relief is only appropriate when (1) the plaintiff has a clear right

to the relief requested, (2) the defendant has a clear duty to act, and (3) there is no

other adequate remedy available. Cash v. Barnhart, 327 F.3d 1252, 1258 (11th

Cir. 2003) (quotation omitted). The petitioner carries the burden of showing that

his right to the writ of mandamus is clear and indisputable. Carpenter v. Mohawk

Industries, Inc., 541 F.3d 1048, 1055 (11th Cir. 2008).

      Modrall failed to state a plausible claim for which mandamus relief could be

granted. Although he alleged that federal officials caused him significant injury,

                                            3
                 Case: 15-15121       Date Filed: 07/12/2016       Page: 4 of 4


he failed to articulate how that abuse entitled him to mandamus relief. Further, he

did not state why the Regional DEA in Atlanta had a clear nondiscretionary duty to

provide him with supporting evidence for his appeal. He also did not show that

there was no alternative, adequate remedy available to him.

       Additionally, Modrall did not argue, on appeal, that the district court should

have allowed him one opportunity to amend his petition before dismissing it, and

therefore, such an argument is abandoned. See Sepulveda, 401 F.3d at 1228 n.2.

In any event, in light of Modrall’s subsequent filings both before the district court

and on appeal, the refusal to allow Modrall an opportunity to amend is not error

because any amendment would have been futile. Corsello, 428 F.3d at 1014.

       In sum, because the district court properly dismissed Modrall’s petition for

writ of mandamus, we affirm.

       AFFIRMED. 1




1
       Robert Modrall’s request, in his initial brief, for appointment of a “victim witness”
coordinator and other relief is construed as a motion but is DENIED.
                                                 4